MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be                                     Nov 05 2020, 8:33 am
      regarded as precedent or cited before any
                                                                                     CLERK
      court except for the purpose of establishing                               Indiana Supreme Court
                                                                                    Court of Appeals
      the defense of res judicata, collateral                                         and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Carlos I. Carrillo                                      Curtis T. Hill, Jr.
      Greenwood, Indiana                                      Attorney General of Indiana

                                                              Evan Matthew Comer
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Douglas Edward Akridge, Jr.,                            November 5, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              20A-CR-757
              v.                                              Appeal from the Tippecanoe
                                                              Superior Court
      State of Indiana,
                                                              The Honorable Kristen E. McVey,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              79D05-1911-F6-1219



      Friedlander, Senior Judge.


[1]   Douglas Edward Akridge, Jr., appeals the one and one-half year sentence the

      trial court imposed after he pleaded guilty to failure to return to lawful

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020                    Page 1 of 7
                                            1
      detention, a Level 6 felony. He asks the Court to review and revise his

      sentence. We affirm because Akridge’s sentence is not inappropriate in light of

      the nature of the offense and his character.


[2]   In August 2019, Akridge was serving a sentence on community corrections in

      Case Number 79D05-1712-F6-1344 (F6-1344) after pleading guilty to a prior

      charge of failure to return to lawful detention, a Level 6 felony, with a habitual

      offender sentencing enhancement. Community corrections officers tracked

      Akridge by a GPS unit attached to his leg. In addition, they had reviewed and

      approved his daily schedule, which included attending substance abuse

      treatment and going to work at a fast-food restaurant.


[3]   The officers filed conduct violation reports in Akridge’s case on August 14, 17,

      and 27, 2019, respectively. They claimed he had committed violations

      including attempted tampering with his GPS device, failing a drug screen, and

      failing to pay community corrections fees.


[4]   On the morning of August 30, 2019, Akridge left the work release facility to

      attend substance abuse treatment, to be followed by a shift at work. He did not

      return to the facility at the specified time later in the day, and his GPS unit

      stopped reporting data. On August 31, investigating officers learned that

      Akridge had reported to his treatment provider after a six-hour delay, but he

      had never reported to work. The officers checked area hospitals and the county



      1
          Ind. Code § 35-44.1-3-4 (2014).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 2 of 7
      jail, but they did not locate Akridge on August 31. They subsequently arrested

      him at a co-worker’s home.


[5]   The State requested revocation of Akridge’s community corrections placement

      in F6-1344. In addition, on November 12, 2019, the State opened Case

      Number 79D05-1911-F6-1219 (F6-1219), charging Akridge with a new count of

      failure to return to lawful detention, a Level 6 felony.


[6]   Akridge later pleaded guilty as charged in F6-1219 without a plea agreement

      and admitted to violating the terms of his community corrections placement in

      F6-1344. The trial court sentenced him to one and one-half years in F6-1219,

      with six months of the sentence to be served on community corrections. The

      court further ordered Akridge to serve the remaining 377 days of his sentence in

      F6-1344 in the Department of Correction or the county jail. This appeal

      followed.


[7]   Akridge challenges the executed portion of his sentence in F6-1219, asking the
                                                                            2
      Court to allow him to serve it entirely on work release. Article 7, section 6 of

      the Indiana Constitution authorizes the Court to review and revise sentences

      “to the extent provided by rule.” This constitutional authority is implemented

      through Appellate Rule 7(B), which provides that Indiana’s appellate courts

      may revise a sentence otherwise authorized by statute “if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is



      2
          Akridge is not challenging his sentence in F6-1344.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 3 of 7
      inappropriate in light of the nature of the offense and the character of the

      offender.”


[8]   The principle role of appellate review under Appellate Rule 7(B) is to attempt to

      leaven the outliers. Hunter v. State, 60 N.E.3d 284 (Ind. Ct. App. 2016), trans.

      denied. “[W]e must and should exercise deference to a trial court’s sentencing

      decision, both because Rule 7(B) requires us to give ‘due consideration’ to that

      decision and because we understand and recognize the unique perspective a

      trial court brings to its sentencing decisions.” Stewart v. State, 866 N.E.2d 858,

      866 (Ind. Ct. App. 2007). More specifically, when a defendant claims that the

      placement of a sentence is inappropriate, it is “quite difficult” for the defendant

      to prevail because “trial courts know the feasibility of alternative placements in

      particular counties or communities.” Fonner v. State, 876 N.E.2d 340, 343 (Ind.

      Ct. App. 2007). A defendant bears the burden of persuading the appellate court

      that his or her sentence has met this inappropriateness standard of review.

      Childress v. State, 848 N.E.2d 1073 (Ind. 2006).


[9]   To assess whether a sentence is inappropriate, we look first to the statutory

      range established for the class of the offense. When Akridge committed failure

      to return to lawful detention, the sentencing range for a Level 6 felony was

      imprisonment for a fixed term of between six months and two and one-half

      years, with the advisory sentence being one year. Ind. Code § 35-50-2-7 (2019).

      The trial court sentenced Riley to an enhanced sentence of one and one-half

      years, but six months of the sentence is to be served on community corrections.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 4 of 7
[10]   Next, we look to the nature of the offense. “The nature of the offense is found

       in the details and circumstances surrounding the offense and the defendant’s

       participation therein.” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App.

       2018), trans. denied (2019). Akridge claims his failure to return to the work

       release facility was the result of a series of medical and financial challenges that

       caused him to become anxious about returning to the crowded work release

       facility, resulting in him self-medicating with methamphetamine and hiding out

       at a co-worker’s home.


[11]   There is no dispute that Akridge has serious mental health issues, but he did not

       raise his medical and financial issues with community corrections officers.

       Instead, he committed a series of rule infractions in August 2019, including a

       failed drug test and attempted tampering with his GPS monitoring device,

       before finally absconding on August 30, 2019. Akridge’s use of

       methamphetamine during his period of escape compounds the seriousness of

       his offense. Although Akridge claims he sought help at emergency rooms prior

       to August 30, his failure to return to the work release facility after a string of

       violation reports indicates he was primarily motivated by a fear of losing his

       community corrections placement.


[12]   We now turn to the character of the offender. The character of the offender is

       found in what we learn of the defendant’s life and conduct. Morris, 114 N.E.3d

       at 539. Akridge was thirty-six years old at sentencing. The trial court did not

       direct the preparation of a presentence investigation report, but the record

       demonstrates Akridge was serving a sentence for failure to return to lawful

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 5 of 7
       detention, with a habitual offender sentencing enhancement, when he

       committed the offense in F6-1219. Given Akridge’s history of repeated escapes

       from community corrections, it is reasonable to conclude that a period of

       incarceration is necessary to emphasize to Akridge the importance of

       complying with community corrections rules.


[13]   In addition, the habitual offender sentencing enhancement was based on prior

       felony convictions of possession of methamphetamine, possession of a legend

       drug, and check fraud. Also, during sentencing, Akridge conceded he had been

       convicted of an unspecified offense in a case in Tippecanoe Superior Court 4 for

       an act he committed after his August 30 failure to return to community

       corrections. His numerous prior contacts with the criminal justice system have

       not induced him to correct his behavior.


[14]   Akridge notes that he pleaded guilty without an agreement. While a guilty plea

       that provides no benefit to a defendant is generally entitled to mitigating weight,

       such a plea “is not necessarily a significant mitigating factor” where the

       evidence of guilt is substantial. Scott v. State, 840 N.E.2d 376, 383 (Ind. Ct.

       App. 2006) (determining Scott’s guilty plea was entitled to less weight because

       an eyewitness could identify Scott as the robber), trans. denied. In this case,

       there is substantial evidence of Akridge’s failure to return to lawful detention.

       He has failed to demonstrate that his one-year period of incarceration is an

       outlier in need of correction.


[15]   For the reasons stated above, we affirm the judgment of the trial court.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 6 of 7
[16]   Judgment affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-757 | November 5, 2020   Page 7 of 7